



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Vincent, 2016 ONCA 580

DATE: 20160720

DOCKET: C61941

Watt, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kenneth Vincent

Appellant

Kenneth Vincent, acting in person

Emily Morton, duty counsel

Lisa Csele, for the respondent

Heard and released orally: July 12, 2016

On appeal from the sentence imposed on December 16, 2015
    by Justice J. Elliott Allen of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his sentence of two years less one day in a
    provincial reformatory to be followed by probation for two years on convictions
    for possession for the purpose of trafficking in heroin and oxycodone. He
    received concurrent sentences of three months followed by an equivalent period
    of probation for possession of stolen identification and careless storage of
    ammunition.

[2]

The appellant is an Aboriginal man, 43 years of age. He has a dated and
    unrelated record. At trial, Crown counsel sought a penitentiary sentence of
    four years. Trial counsel for the appellant sought a reformatory term followed
    by a period of probation and a recommendation that the sentence be served at
    the Ontario Correctional Institute.

[3]

The trial judge was impressed, as are we, by the appellants
    rehabilitative prospects and efforts. He recommended that the appellant be
    incarcerated at the Ontario Correctional Institute. Regrettably, that has not
    occurred.

[4]

In this court, Ms. Morton invites us to reduce the sentence imposed by
    the equivalent of the time spent in pre-trial custody grossed up by 1.5. The
    trial judge did so as defence counsel had submitted at trial.

[5]

In our view, the sentence imposed reflects no error in principle. The
    trial judge did not assign disproportionate weight to any sentencing objective,
    principle or aggravating or mitigating factor. This was, after all, commercial
    trafficking in Schedule 1 drugs, albeit by an addict to support his habit.

[6]

While leave to appeal sentence is granted, the appeal is dismissed. We
    reiterate the trial judges recommendation that the appellant be placed at the
    Ontario Correctional Institute and encourage him to continue his rehabilitative
    efforts to rid himself of his addiction.

David Watt J.A.

S.E. Pepall J.A.

M. Tulloch J.A.


